Citation Nr: 0949131	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  03-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1974, and from January 25, 1991, to March 26, 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision that 
declined to reopen a claim for service connection for a right 
foot disability.  The Veteran timely appealed.

In March 2004, the Veteran testified during a hearing before 
the undersigned at the RO.  In October 2004, the Board found 
new and material evidence to reopen the Veteran's claim, and 
remanded the reopened claim for additional development.  In a 
November 2006 decision, the Board denied service connection 
for a right foot disability.

The Veteran appealed the November 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2008 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

In March 2009, the Board remanded the matter, consistent with 
the Court's order.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that any current acquired right foot disability had its onset 
in service or is otherwise related to active duty.




CONCLUSION OF LAW

A chronic, acquired right foot disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through an August 2001 letter, the RO notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In light 
of the Board's denial of the appellant's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).
 
Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

Service treatment records at the time of the Veteran's first 
entry examination in December 1972 show normal feet.  

Service records reflect treatment for foot bunions and hallux 
valgus in February and March 1991.  It was reported that foot 
problems began when he began wearing a new pair of boots.  
Records include a diagnosis of bilateral bunions, left 
greater than right.  X-rays at that time revealed a mild 
hallux valgus deformity of the left foot, with prominence of 
the first metatarsal head and adjacent soft tissue swelling 
consistent with bunion.  On a "Report of Medical History" 
completed by the Veteran in March 1991, he reported foot 
trouble.  

X-rays taken in April 1991 revealed bilateral hallux valgus, 
more pronounced on the left foot.  Records show that the 
Veteran underwent a bunionectomy on his left foot in June 
1991.  Service connection has been awarded for post-operative 
hallux valgus deformity of the left great toe.

During a July 1994 VA examination, the Veteran complained of 
constant pain in the big toe regions of each foot.  The pain 
was more severe on the left than on the right.  He reportedly 
worked as a letter carrier and was required to walk 8-to-10 
hours per day.  Examination of the right foot revealed a 30-
degree valgus deformity of the first metatarsal phalangeal 
joint with generalized tenderness.

Private treatment records, dated in January 1995, reflect 
that the Veteran had a bunion on his right foot that was 
occasionally bothersome.  Surgery was not recommended at that 
time.

Records reflect that the Veteran underwent a bunionectomy 
with metatarsal head osteotomy of the right first metatarsal 
phalangeal joint in September 2000.

In an October 2001 statement, the Veteran's treating 
physician, John V. Simons, D.P.M., indicated that the 
Veteran's symptoms were consistent with a long-standing 
bilateral bunion problem.  He further indicated that if the 
Veteran's right foot disability had pre-existed service, his 
duties in service could certainly have aggravated the 
bunions.  

VA treatment records reflect that the Veteran was fitted for 
boots and custom-molded inserts in June 2003.  In March 2004, 
the Veteran testified that he pretty much had the same 
problem at the same time with his left and right feet; and 
that the left foot was more severe.

During a January 2005 VA examination, the Veteran continued 
to complain of foot pain.  In a March 2006 addendum, another 
examiner concluded that following a review of the claims 
folder, including service treatment records, it was felt that 
right foot disability was in no way connected to his military 
service.  It appears that the examiners did not consider the 
Veteran's subsequent military service and foot problems that 
occurred in 1991.  

In July 2006, a VA staff physician indicated that the Veteran 
had previously undergone surgery to correct hallux 
abductovalgus of the right foot and left foot; and that the 
internal fixation utilized during the surgery had begun to 
cause irritation to surrounding soft tissue.  Removal of 
hardware was recommended.

Following the Board's March 2009 remand, the January 2005 
examiner reviewed the Veteran's medical charts and records, 
and opined as to the nature and etiology of the Veteran's 
right foot disability. The examiner indicated that records 
dated in April 1991 included a diagnosis of bilateral bunions 
with greater deformity on the left than on the right, and 
there was no mention of degenerative joint disease at that 
time.  The examiner opined that the Veteran had a bunion from 
his early years forward; and that the bunions and hallux 
valgus, like pes planus, are due to an overall congenital 
familial structure.  Congenital or developmental 
abnormalities are not considered diseases or injuries within 
the meaning of applicable legislation governing the awards of 
compensation benefits.  See 38 C.F.R. § 3.303(c)).  The 
examiner opined that the Veteran entered military service 
with bunions and departed military service with bunions, and 
that his foot gear in service did not cause or form his 
bunions.  The examiner also opined that, while there may have 
been some shoe irritation or discomfort about his feet from 
military duties, these recurrences did not make his structure 
any worse or produced arthritis or did any lasting damage to 
the Veteran's feet.  In support of these opinions, the 
examiner commented that aging and years of postal route 
walking would have resulted in the majority of changes 
presented; and that temporary skin irritation or even running 
would not cause any more arthritis or structural changes than 
would ordinary everyday living for 40 years.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

The VA examiner reviewed the entire claims file and included 
a synopsis of the Veteran's medical history.  He specifically 
cited to evidence requested to be reviewed and concluded that 
no acquired right foot pathology owed its etiology to active 
duty.  The VA opinion is factually accurate, fully 
articulated, and contains sound reasoning.  It also includes 
a rationale-namely, that aging and years of postal route 
walking contributed to the majority of changes presented.  
Hence, the opinion is afforded significant probative value.  
The only private opinion of record suggests that bunions 
could have been aggravated in service, which is speculative 
(suggesting a possible increase and not definite).  Nor does 
it include a rationale like the VA opinion.  It follows that 
a clear preponderance of the evidence is against a finding 
that an acquired, chronic right foot disability had its onset 
or increased in severity in service or is otherwise related 
to active duty.  Thus, service connection for a right foot 
disability is not warranted.

The Board notes that the Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  He has 
claimed that right foot disability had its onset in service.  
However, while right foot problems were present in service 
and persisted after active duty, the Veteran is not competent 
to identify the cause of the right foot problems or to 
determine that they were due to an acquired right foot 
disability that began in service.  While a layperson is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  

Because the competent evidence weighs against linking a 
current disability to service, the claim for service 
connection is denied.


ORDER

Service connection for a right foot disability is denied.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


